         Case 1:18-cv-01551-PLF Document 186 Filed 12/16/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



LUCAS CALIXTO, et al.,                                  Case No. 1:18-cv-01551-PLF

                        Plaintiffs,
                            v.

UNITED STATES DEPARTMENT OF THE
ARMY, et al.,

                        Defendants.




                          NOTICE OF ENTRY OF APPEARANCE

       Pursuant to the Minute Order Granting Motion for Admission Pro Hac Vice entered on

December 11, 2020, the clerk of court will please enter the appearance of John M. Vassos of the

law firm Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, NY 10178-0060, as

counsel for Plaintiffs in the above-captioned action.


Dated: December 15, 2020                          Respectfully submitted,


                                                  /s/ John M. Vassos
                                                  John M. Vassos (pro hac vice)
                                                  Morgan, Lewis & Bockius LLP
                                                  101 Park Avenue
                                                  New York, NY 10178-0060
                                                  Tel: 212.309.6000
                                                  Fax: 212.309.6001
                                                  john.vassos@morganlewis.com

                                                  Counsel for Plaintiffs
